Citation Nr: 1447121	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for asthmatic bronchitis, also claimed as asthma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1979 to January 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with his appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge, to be held in December 2010.  Prior to the hearing, however, the appellant withdrew his hearing request and asked that the Board consider his appeal based on the evidence of record.  See November 2010 letter from appellant.  

In a November 2011 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for asthmatic bronchitis.  The Board remanded the underlying claim for additional evidentiary development.  In December 2013, the Board again remanded the matter for additional evidentiary development.  

In June 2014, the Board solicited a medical expert opinion from a VA pulmonologist in connection with the appeal.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2014).  That opinion was received in July 2014.  In August 2014, a copy of the medical opinion was provided to the appellant, and he was offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2014).  Later that month, the appellant responded that he had nothing further to submit.  


FINDINGS OF FACT

A chronic respiratory disability, including asthmatic bronchitis and asthma, did not manifest during the appellant's active service, and the most probative evidence establishes that the appellant's current respiratory disability, including asthma, is not causally related to his active service or any incident therein.  


CONCLUSION OF LAW

A chronic respiratory disability, including asthmatic bronchitis and asthma, was not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available and relevant post-service records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

As set forth in more detail below, the Board has also solicited an expert opinion from a VA pulmonologist in connection with the appeal.  The Board finds that the opinion provided by the pulmonologist is adequate.  As set forth below, the opinion is based on a review of the pertinent evidence of record and includes a detailed rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment records show that, at his February 1979 military enlistment medical examination, his lungs and chest were examined and determined to be normal.  A chest X-ray was negative.  On a report of medical history completed in connection with the examination, the appellant specifically denied having or ever having had asthma, shortness of breath, or a chronic cough.  

In-service treatment records show that the appellant was treated for an episode of bronchitis in June 1979.  A chest X-ray performed at that time showed a questionable infiltrate in the right lower lobe, possibly indicative of early pneumonitis.  The appellant was prescribed a medication regimen, including erythromycin and robitussin.  On follow up the next day, the appellant's lungs exhibited rhonchi, but no rales.  He was advised to continue his regimen and return to the clinic as needed.  

The remaining service treatment records are silent for complaints or findings pertaining to a respiratory disability, including bronchitis, asthmatic bronchitis, or asthma.  Indeed, subsequent service treatment records show that the appellant's chest and lungs were consistently found to be normal, and the appellant repeatedly denied having asthma.  

In August 1979, for example, the appellant completed a dental history questionnaire on which he denied having or ever having had asthma.  In July 1981, the appellant completed a dental and medical history questionnaire on which he again denied having or ever having had asthma.  

In February 1982, the appellant underwent a medical examination in connection with Chapter 9 discharge proceedings.  At that time, his lungs and chest were examined and determined to be normal.  A chest X-ray was negative.  In connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had asthma, shortness of breath, or a chronic cough.  

At his January 1983 military separation medical examination, the appellant's lungs and chest were again examined and determined to be normal.  A chest X-ray was negative.  In connection with the examination, the appellant completed a report of medical history on which he again denied having or ever having had asthma, shortness of breath, or a chronic cough.  

The post-service record on appeal shows that, in September 1983, the appellant sought treatment for an "asthma attack."  He reported that he had had asthma as a child, but that the condition had resolved with no further attacks for 10 years.  Indeed, the appellant reported that he had been able to serve in the Army with "no problem" and had been discharged in January 1983.  The diagnosis was asthma.  A chest X-ray in September 1983 showed that the appellant's lungs were within normal limits.  

In June 1984, the appellant sought treatment from another private provider and claimed to have a 13-year history of asthma.  The diagnosis was an asthmatic bronchospasm, resolved.  

In May 1985, the appellant sought emergency treatment for an "asthma attack."  He reported a 20-year history of asthma.  The assessment was asthma attack.  

In June 1985, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including asthma.  

At a VA medical examination in July 1985, the appellant claimed that he had never had asthma prior to service.  He claimed that his first asthma attack had occurred during service and was severe enough to require hospitalization.  He indicated that, on several occasions thereafter, his asthma would prevent him from carrying out his military duties.  The diagnosis was asthmatic bronchitis.  

In a July 1985 rating decision, the RO denied service connection for asthma, finding that the evidence failed to establish that the appellant had developed chronic asthmatic bronchitis in service.  

In February 2008, the appellant again sought service connection for chronic asthma.  He claimed that he started experiencing "severe difficulty in breathing" during service.  He indicated that, after service separation, he started having severe attacks and had to be rushed to the emergency room in 1983.  

In support of the appellant's claim, the RO received more recent VA and private clinical records showing treatment for asthma on multiple occasions.  Diagnoses included bronchial asthma, chronic obstructive asthma, and chronic obstructive pulmonary disease.  

In pertinent part, these more recent clinical records show that, in July 2008, the appellant sought an evaluation from a private allergist for asthma.  He reported a history of respiratory distress on and off since 1979.  The private allergist indicated that the appellant had "asthma demonstrated by nature and severity symptoms, postbronchodilator reversibility on spirometry and allergic nature."  He indicated that it was clear to him that the appellant had had asthma for "a long time" and noted multiple mentions of bronchitis in his records, a term which he noted had often been used interchangeably with asthma in the past.  

In a February 2010 letter, the private allergist indicated that, after reviewing the appellant's service treatment records, it was clear to him that the appellant had suffered from asthma for a long time given the multiple mentions of bronchitis in these records.  He also indicated that "[i]t is possible that the circumstances of active military service may have aggravated his condition."  

The appellant underwent a VA medical examination in December 2011.  He reported that he had been diagnosed as having asthma during service and had treated been treated for that condition throughout his military career.  The appellant denied ever having had asthma prior to service.  After examining the appellant and purportedly reviewing the claims folder, the examiner concluded that the appellant's asthma or bronchial asthma was not caused by or the result of service.  The examiner reasoned that there was no evidence of chronicity of asthma or bronchial asthma in the service treatment records themselves, nor was there evidence of continuity of care for asthma or bronchial asthma in the years proximal to military service.  The examiner indicated that "[f]rom what I can deduce is that the Veteran was not seen for any type of problem until around June 2001, eighteen years after discharge from military service."  

In November 2013, the Board reviewed the record and determined that the medical opinions referenced above, both from the appellant's private allergist as well as the VA examiner, were of little probative value given their reliance on what appeared to be an inaccurate factual premise.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The Board noted that the appellant's allergist had concluded that it was possible that the appellant's asthma may have been aggravated in service because there were multiple mentions of bronchitis in the service treatment records.  As set forth above, however, the appellant's service treatment records document only a single episode of bronchitis which apparently resolved without sequelae.  Additionally, the Board noted that the December 2011 VA medical examiner had concluded that the appellant's current asthma or asthmatic bronchitis was not incurred in service because "the Veteran was not seen for any type of problem until around June 2001, eighteen years after discharge from military service."  As set forth above, however, the record shows that the appellant was sought treatment for a claimed asthma attack in 1983, within one year of service separation.  

In light of these factors, the Board remanded the matter for another opinion regarding the nature and etiology of the appellant's current respiratory disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Pursuant to the Board's remand directives, the RO sought a clarifying opinion from the examiner who had conducted the December 2011 VA medical examination.  In an April 2014 addendum, the examiner indicated that he was unable to resolve the issue without resorting to speculation.  

In light of the examiner's inability to provide the necessary opinion, the Board solicited a medical expert opinion from a VA pulmonologist.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  If not, it is the Board's duty to obtain an additional opinion).  

In July 2014, a VA pulmonologist provided the requested opinion.  In reviewing the appellant's service treatment records, the physician accurately noted that he had denied a history of having had asthma, shortness of breath, and a chronic cough at the appellant's military enlistment examination.  The physician accurately noted that in-service records reflected that the appellant had been treated for an episode of acute bronchitis in June 1979.  Except for a follow-up note the next day, the pulmonologist noted that the remaining records contained no reference to this diagnosis, indicating that the appellant had improved without requiring further care.  The physician also observed that the appellant's service treatment records contained references to episodes of acute pharyngitis in May 1982 and October 1982, but both appeared to have resolved without complication.  The physician further noted that chest complaints such as dyspnea, wheezing, or tightness, were not associated with any of the three acute episodes discussed above.  Finally, the physician observed that, at the appellant's military separation medical examination, he had again denied a history of having had asthma, shortness of breath, and a chronic cough.  Again, the Board notes that the medical history cited by the VA pulmonologist is accurate and consistent with the record.  

With respect to post-service clinical records, the VA pulmonologist noted that, beginning in September 1983, the appellant had exhibited recurrent episodes of difficulty breathing, diagnosed variously as asthmatic bronchospasm, asthma attack, asthma, among other similar diagnoses suggestive of an underlying diagnosis of asthma.  He indicated that, based on a review of the appellant's subsequent medical records, including consultation with an allergist, it was reasonable to conclude that the appellant presently suffered from poorly-controlled asthma.  

With respect to the question of whether the appellant's asthma either had its onset during active duty or is otherwise causally related to active duty, the examiner noted that the appellant's reported medical history was contradictory.  For example, at his enlistment and separation medical examinations, the appellant denied a history of asthma.  On the other hand, he noted that the appellant told various post-service treating physicians that he had a history of asthma going back to childhood or that he had developed chronic breathing difficulties beginning in service.  The pulmonologist noted, however, that the objective data did not support the onset of asthma symptoms during active duty.  In that regard, the physician explained that there was only one episode of a respiratory disorder documented in the service treatment records, which was acute bronchitis.  He explained that, although asthmatics could have acute bronchitis, nonasthmatics could as well.  In other words, acute bronchitis was neither sensitive nor specific for the diagnosis of asthma.  

The VA pulmonologist further explained that the entire timing of the events related to the appellant's asthma was somewhat odd.  He noted that asthma frequently manifested in childhood, resolved, and then manifested again in adulthood.  He noted that the record indicated that this happened in the case of the appellant.  More compelling was the fact that asthma and asthma attacks are frequently associated with allergies and exposure to allergens.  The physician noted that, in the case of the appellant, the lack of symptoms while on active duty, with the eruption of symptoms and asthma attacks following service separation, indicated that the etiology of the appellant's poorly controlled asthma was related to environmental exposures incurred subsequent to active duty.  

The VA pulmonologist therefore concluded that, for both of these reasons, it was significantly less likely than not that the appellant's current asthma or asthmatic bronchitis had its onset during active duty or is otherwise causally related to his active duty or any incident therein, including the single episode of bronchitis in June 1979.  



Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant seeks service connection for asthmatic bronchitis, also claimed as asthma.  He contends that his disability began during his period of active duty and has been chronic since that time.  After carefully considering the appellant's contentions and the other evidence of record, the Board concludes that the preponderance of the evidence weighs against the claim.

As a preliminary matter, the Board finds that the most probative evidence establishes that a chronic respiratory disability, to include asthmatic bronchitis and asthma, did not manifest during the appellant's active service.  As set forth in detail above above, the appellant's service treatment records show that, although he was treated for a single episode of bronchitis in June 1979, that condition resolved without residual disability.  Again, the subsequent service treatment records are negative for complaints or findings of bronchitis.  Moreover, at a February 1982 medical examination, and again at his January 1983 military separation medical examination, the appellant's lungs and chest were examined and determined to be normal.  Additionally, a chest X-ray was performed on both occasions and determined to be negative for any abnormality.  Finally, in connection with both examinations, the appellant completed a report of medical history on which he specifically denied having or ever having had asthma, shortness of breath, or a chronic cough.  

Given this evidence, the Board finds that the contemporaneous record affirmatively establishes that neither chronic respiratory symptoms nor a diagnosed respiratory disability, such as asthma or asthmatic bronchitis, were present during the appellant's active service.  The Board notes that its conclusion in this regard is strengthened by the July 2014 opinion from the VA pulmonologist who concluded that the objective data did not support the onset of asthma symptoms during active duty.  

Here, the Board notes that it has carefully considered the appellant's contentions to the effect that he developed chronic respiratory problems in service which have persisted since that time.  Although the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology, the Board finds that the contemporaneous clinical records are entitled to far greater probative weight than the remote recollections of the appellant made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  The Board further observes that, as detailed above, the appellant's reported history regarding the onset of his respiratory symptoms has been inconsistent, further diminishing the credibility of his assertions that he developed chronic respiratory problems in service which have been present since that time.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Although a respiratory disability was not present during the appellant's active service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the Board concludes that the record preponderates against finding that the appellant's current respiratory disability, including asthma or asthmatic bronchitis, is causally related to his active service.

As set forth above, in connection with this appeal, the Board solicited an expert medical opinion from a VA pulmonologist.  After reviewing the record, that physician concluded that it was significantly less likely than not that the appellant's current asthma or asthmatic bronchitis had its onset during active duty or is otherwise causally related to his active duty or any incident therein, including the single episode of bronchitis in June 1979.  

The Board finds that this medical opinion evidence is persuasive and assigns it great probative weight.  The opinion was rendered by a specialist in the field who based his opinion on a review of the pertinent evidence of record.  He also provided a rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Significantly, the basis for the physician's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly service treatment records, the immediate post-service clinical records, and the more recent clinical evidence.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Because he is a layperson without any medical knowledge or training, the appellant's representation that he has a respiratory disability related to service does not equal or outweigh the findings of the VA pulmonologist.

In reaching its decision, the Board has also considered the opinions provided by the appellant's private allergist as well as the December 2011 VA examiner.  For the reasons discussed above, however, the Board finds that those opinions are of little probative value given their reliance on what appeared to be an inaccurate factual premise.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  In any event, these opinions certainly do not equal or outweigh the highly probative opinion provided by the VA pulmonologist in July 2014.  

In summary, the Board finds that the most probative evidence shows that the appellant's current respiratory disability, including asthma and asthmatic bronchitis, did not manifest during active service and is not otherwise causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for asthmatic bronchitis (also claimed as asthma).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for asthmatic bronchitis and asthma is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


